Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This action is responsive to correspondence filed on June 24, 2022.
Claims 8-19 are currently pending.  Entry of this amendment is accepted and made of record.
Previous objection to the Specification has been withdrawn in view of Applicants amendment filed June 24, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer et al. (US 2013/01298915) (hereinafter Aschauer) in view of De Vos (WO 2012/161566) (hereinafter De Vos).
Regarding claim 8, Aschauer teaches in Figures 2 and 3 a method for measuring material properties of a test sample (sample) (MP) and subsequently cooling the test sample (sample) (MP) using a device for controlling the temperature (temperature control element) (3) of a test sample (sample) (MP) in a measuring unit for measuring material properties of the test sample, comprising a measuring cell (dish) (2) for receiving the test sample (sample) (MP), at least one temperature controlling element (Peltier elements) (12, 13), and a thermal storage element (brass plate) (11) coupled to the at least one temperature controlling element (Peltier elements) (12,13) to transfer heat, wherein means are provided for changing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to selectively couple or decouple the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in terms of heat transfer (see Abstract and paragraphs 0015, 0031, 0033-0035 and 0037), comprising the steps of:
a) measuring the material properties of the test sample (sample) (MP) at a measuring temperature (see paragraphs 0031 and paragraph 0037, lines 27-29); 
b) during step a): cooling the thermal storage element (brass plate) (11) in the state decoupled from the measuring cell (dish) (2) in terms of heat transfer, by using the at least one temperature controlling element (Peltier elements) (12, 13) (see paragraphs 0035 and 0037, lines 30-37); 
c) after steps a) and b): reducing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to couple the thermal storage element and the measuring cell (dish) (2) to transfer heat (see paragraph 0037, lines 33-37); 
d) continuously transferring heat from the measuring cell (dish) (2) to the thermal storage element (brass plate) (11), whereby the test sample (sample) (MP) is cooled from the measuring temperature to a temperature suitable for removing the test sample (see paragraphs 0037, lines 33-43); and 
e) removing the test sample (see paragraph 0041).
However, Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1.
De Vos teaches providing a large ratio of the thermal capacity of the thermal storage element (heating blocks) (27(1)/27(2), 29(1)/29(2), 31(1)/31(2)) to the thermal capacity of the measuring cell (bag) (17 (i)) (see page 6, lines 22-36 and page 7, line 27 through page 8, line 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal storage element and the measuring cell as taught by Aschauer with providing a large ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell as taught by De Vos.  One would be motivated to make this combination in order to provide rapid and reliable temperature change to the test sample.     
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
However, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 11, Aschauer in view of De Vos further teaches wherein the ratio of the thermal capacity of the thermal storage element (brass plate) (11) to the thermal capacity of the measuring cell (dish) (2) is selected such that the temperature of the thermal storage element (brass plate) (11) at the end of step d) does not exceed approximately 200.degree. C (see Aschauer; paragraph 0037).
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 160.degree. C.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 160.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature of the thermal storage element at the end of step d) not exceeding approximately 160.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature of the thermal storage element at the end of step d) not exceeding approximately 120.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are in thermoconductive contact, and a second position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are thermoconductively separated from each other (see Figures 2 and 3 and paragraph 0035).
Regarding claim 15, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are in thermoconductive contact, and a second position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are thermoconductively separated from each other (see Figures 2 and 3 and paragraph 0035).
Regarding claim 19, Aschauer further teaches wherein the temperature controlling element comprises a Peltier element (Peltier elements) (12,13) (see paragraph 0034).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer in view of De Vos as applied to claim 8, 11 and 14 above, and further in view of Rhodes et al. (US 2974519) (hereinafter Rhodes).
Regarding claim 16, the prior combination teaches all the limitations of claim 8,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 17, the prior combination teaches all the limitations of claim 11,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 18, the prior combination teaches all the limitations of claim 14,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues in pages 6-7 that:
“In particular, as argued previously in the Response of September 9, 2021, there is an important technical effect correlated with this claimed feature of the present invention that cannot be foreseen or derived from the teaching of Aschauer, or even in view of Devos. Specifically, the technical effect of this feature is that over heating of the temperature controlling element (e.g., Peltier element) can be avoided and at the same time the test sample can be tempered at a high rate. See, e.g., English translation of specification at page 4, second paragraph, page 7, second paragraph, and page 14, first paragraph. The objective of the present invention is, therefore, to provide for a method for tempering a test sample without overheating the temperature controlling element (e.g., Peltier element) while keeping the speed of tempering, in particular cooling the sample quickly. Id. 
From Aschauer, the person skilled in the art cannot extract the objective of the present invention, let alone the solution for it. In Aschauer, there is no thermal storage element with a high thermal capacity, because the Peltier element is also used for cooling. If the respective brass plate had a high thermal capacity, then heating as well as cooling would be very slow. Decoupling the plate in Aschauer only serves to protect the Peltier element from too high a temperature. The person skilled in the art cannot, therefore, find any incentive in Aschauer to provide for the distinguishing feature, but Aschauer deliberately suggests a solution with low thermal capacity and thus leads away from the present invention.”  
This argument in not persuasive.
The Examiner respectfully submits that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner asserts that nowhere in the references applied nor Aschauer preclude, criticize, discredit or discourage providing the ratio of the thermal capacity of the thermal storage element to the measuring cell being greater than 1:1 (or 2:1, or 5:1), therefore it is not teaching away providing the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1.
     Applicant argues in page 7 that: 
	“Equally important is the fact that Aschauer does not disclose, teach, or suggest anything related to the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1 (or 2:1, or 5:1), as claimed. 
It is, therefore, irrelevant whether De Vos teaches a ratio of the thermal capacity of a thermal storage element to the thermal capacity of the measuring cell being greater than 1:1 - which it does not - as the person skilled in the art would simply not attempt to increase this ratio, thus departing from the actual teaching of Aschauer. See MPEP §2141.02(VI), "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." W.L. Gore & Assoc., Inc. v. Garlock, Inc.,721 F.2d 1540 (Fed. Cir. 1983), cert. denied, 469U.S. 851 (1984) (citation omitted). Aschauer clearly leads away from the claimed invention in addition to leading away from a combination with De Vos, as detailed previously. Therefore, the citing of De Vos seems, at best, redundant.”
	This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner asserts that nowhere in the references applied nor Aschauer preclude, criticize, discredit or discourage providing the ratio of the thermal capacity of the thermal storage element to the measuring cell being greater than 1:1 (or 2:1, or 5:1), therefore it is not teaching away providing the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1.
Aschauer teaches all the limitations of claim 8 except the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1.
De Vos is used as a secondary reference only for the teaching of providing a large ratio of the thermal capacity of the thermal storage element.
With respect to the particular ratio being greater than 1:1 (or 2:1, or 5:1): the Examiner’s position is that selecting a particular ratio would not constitute an invention, it would only be considered “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	 Regarding Applicant’s arguments in page 8 that “the technical effect is that overheating of the temperature controlling element (e.g., Peltier element) can be avoided and, at the same time, the test sample can be tempered at a high rate”. This argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overheating of the temperature controlling element (e.g., Peltier element) can be avoided and, at the same time, the test sample can be tempered at a high rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues in pages 8-9 that: 
“Further, the facts of In re Aller are not sufficiently similar to, or merely close to, those in the instant application to permit the Examiner to rely on the rationale relied on by the court. The court determined in In re Aller that a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%. That is, Aller's claimed process was identical with that of the prior art, except that Aller's claims specified lower temperatures and higher sulphuric acid concentrations than are shown in the prior art reference. In re Aller, 220 F.2d at 455. The court held that where the general conditions of a claim are disclosed in the prior art, and one skilled in the art could discover the optimum or workable ranges by routine experimentation, then the differences between the claimed invention and the prior art may not be patentable differences. In re Aller, 220 F.2d at 456 (citations omitted). 
Again, Aschauer fails to provide any suggestion or general conditions related to the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1 (or 2:1, or 5:1), as claimed.”
This argument is not persuasive.
8 	It is respectfully submitted that In re Aller is only used to show that selecting a particular ratio would not constitute an invention, it would only be considered “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
Aschauer teaches all the limitations of claim 8 except the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1.
De Vos is used as a secondary reference only for its teaching of providing a large ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal storage element and the measuring cell as taught by Aschauer with providing a large ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell as taught by De Vos.  One would be motivated to make this combination in order to provide rapid and reliable temperature change to the test sample.     
The particular range/thermal capacity (i.e. the ratio being greater than 1:1), absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
With respect to claims 16-18, regarding rejections under 35 USC 103 over Aschauer in view of DeVos and Rhodes, applicant have presented similar arguments to those presented for independent claim 8.  In response, the examiner respectfully disagrees for similar reasons discussed above with respect to independent claim 8.  
Therefore, the rejections under 35 USC 103 made to claims are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855  




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855